Citation Nr: 0819714	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  05-05 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1968 to January 
1973.

This appeal arises from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that in pertinent part denied 
entitlement to service connection for schizoaffective 
disorder.  In February 2007 decision, the Board reopened the 
claim and remanded it for additional development.  The case 
has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  Symptoms of mental disease first appeared during active 
service.   

2.  The evidence is in relative equipoise as to whether the 
current Axis I diagnosis is schizoaffective disorder.  

3.  Competent medical evidence tending to link 
schizoaffective disorder with active military service has 
been presented.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
schizoaffective disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007), VA has a duty to notify and assist the 
claimant in the development of the claim.  In this case, the 
Board is granting the benefit sought on appeal.  Accordingly, 
the duty to notify and the duty to assist need not be 
discussed.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002);. 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as a psychosis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The veteran's service treatment records (STRs) play an 
important role in this service-connection claim.  These 
records reflect that he was sound at entry in 1968, but in 
July 1971, a need for psychiatric consultation was discussed 
after the veteran reported a personal problem.  A November 
1972 Albany VA Medical Center hospital report notes that the 
veteran had been AWOL (absent without leave) from the Marine 
Corps since August 1972, but had presented himself for 
medical treatment.  The Albany VA Medical Center admitted the 
veteran on November 2, 1972, and provided 15 days of 
treatment.  The discharge diagnosis was depression and the 
report notes that this was the major reason for the veteran's 
stay.  He was to be transferred to a military hospital.  

In December 1972, a neuropsychiatric consultation was 
requested because of drug involvement.  The December 1972 
report notes that the veteran had abused multiple drugs, 
"but not extensive involvement."  The report notes that 
during a recent UA (unauthorized absence) he had been 
hospitalized by VA.  The examiner concluded, "No definite 
psychiatric disturbance noted."  The impression was drug 
abuse, moderate (by history) not physically addicted, nor 
psychologically drug dependent. 

A January 1973 separation examination report reflects that 
the veteran was normal psychiatrically.  There is no report 
of medical history questionnaire to accompany the separation 
examination report.  Thus, it is unknown whether he 
complained of depression or nervous trouble at the time of 
separation from the Marine Corps.  

The veteran was hospitalized at Albany VA Medical Center on 
February 5, 1973, only 15 days after separation from active 
service.  He complained of difficulty concentrating and 
racing thoughts.  He mentioned that mental problems began 
about a year earlier during active service and that he had 
been drinking heavily to relax.  He was uncooperative in any 
psychotherapy.  He was discharged from the VA hospital on 
February 8, 1973, with a two-week supply of Valium(r) and 
referred to VA's mental health clinic for medication follow-
up.  The discharge diagnosis was schizoid personality.  

On a VA Form 10-7131, Exchange of Beneficiary Information and 
Request for Administrative and Adjudicative Action, dated 
March 9, 1973, in the "Remarks" box, it is noted that 
outpatient treatment is authorized for nerves on prima facie 
evidence of eligibility.  

A March 1973 VA mental hygiene clinic staff summary dated 
March 7, 1973, notes insomnia, history of hallucination, 
history of drug abuse, and history of treatment at Albany VAH 
in November 1972.  The current symptoms were anxiety, 
withdrawal, tense, apprehensive.  The diagnosis was anxiety 
neurosis.  VA mental treatment has continued ever since.  

An October 1981 VA hospital report notes the veteran's fourth 
Albany VA Medical Center admission and at least the seventh 
psychiatric or alcohol-related admission.  The veteran had 
recently been suicidal.  The discharge diagnoses on Axis I 
were alcohol withdrawal; polysubstance abuse.  The Axis II 
diagnosis was borderline personality disorder (principle 
psychiatric diagnosis).

VA mental health clinic reports note mental health treatment 
at various times in the 1980s and 1990s.  A September 1987 
report notes psychiatric treatment since 1973.  

In May 2003, the veteran reported that his first anxiety 
attack occurred while serving in Vietnam.  

A February 2005 letter from E. O'Hea, M.D., notes the veteran 
has been treated for several psychiatric disorders, including 
bipolar disorder, depression, schizoid personality disorder, 
and psychotic features, and suggests that the veteran has had 
these "for most of his life since the service."  

In December 2005, the veteran testified at a videoconference 
hearing before the undersigned that depression began during 
active service and that the same symptoms had been continuous 
ever since.  He testified that he has received Social 
Security Administration (SSA) disability benefits since 1990 
because of his psychiatric disorder.  

In February 2007, the Board remanded the case for a 
psychiatric examination and nexus opinion.  

In March 2007, Dr. O'Hea reported having treated the veteran 
since 1996.  Dr. O'Hea noted a review of the veteran's 
psychiatric history and concluded: 

        There is little doubt that his basic 
disability diagnosis is schizophrenia.  Based on 
the history I have just given you, it is clear 
that there is a continuous trail from about the 
time of his discharge from the forces regarding 
this condition up to the present time.  As his 
family doctor for over 10 years, I feel this is a 
very meritorious case, and I would respectfully 
ask you to proceed with his disability claim.    
        
In March 2007, the veteran's VA treating psychiatrist 
reviewed the history and concluded that it is "as likely as 
not" that the veteran's psychiatric disability began during 
active service.  Significantly, the psychiatrist stated that 
the current mental diagnosis was schizoaffective disorder.  
Symptoms were well-controlled on a drug regimen, but 
depression continued.  

The veteran underwent a VA mental disorders compensation 
examination in January 2008.  The clinical psychologist 
reviewed the pertinent medical history and interviewed the 
veteran.  The psychologist noted previous diagnoses of 
schizophrenia, bipolar, schizoaffective, borderline 
personality disorder, substance abuse, and schizoid 
personality disorder.  The psychologist noted that the 
veteran kept his eyes closed during most of the interview and 
displayed poor insight and questionable judgment.  The 
diagnoses on Axis I were substance induced mood disorder; 
and, polysubstance dependency/abuse in remission since 1992 
per patient.  The Axis II diagnosis was borderline 
personality disorder.  

The VA psychologist opined that it is unlikely that 
schizoaffective disorder began during active service.  The 
psychologist found that some mental symptoms did begin within 
a year of discharge from active service, but those symptoms 
were "more related to substance abuse."

Evaluating the evidence involves weighing conflicting 
reports.  Dr. O'Hea feels that the current diagnosis is 
schizophrenia.  On the other hand, the VA treating 
psychiatrist feels that the current diagnosis is 
schizoaffective disorder.  The VA treating psychiatrist is 
slightly more persuasive, as he is listed as a psychiatrist 
whereas Dr. O'Hea is not.  Both physicians do feel that the 
current mental disease began during active service.  Thus, 
there is persuasive medical evidence tending to link 
schizoaffective disorder with active military service.  

Next for resolution are differences between the VA treating 
physician and the January 2008 VA medical examiner.  The 
January 2008 VA medical examiner found that the current 
primary Axis I diagnosis was substance-induced mood disorder.  
Were this the only Axis I diagnosis offered, service 
connection would be automatically denied because "No 
compensation shall be paid if the disability is a result of 
the person's own willful misconduct or abuse of alcohol or 
drugs."  38 U.S.C.A. § 1110 (West 2002).  

Because the VA treating psychiatrist, who finds 
schizoaffective disorder, is at least as well-qualified in 
his or her field as the VA psychologist, and because the VA 
treating psychiatrist, like the January 2008 VA psychologist, 
has based the diagnosis on correct facts, these diagnoses are 
equally persuasive.  Thus, the evidence for service 
connection is at least in relative equipoise.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for schizoaffective 
disorder will therefore be granted.


ORDER

Service connection for schizoaffective disorder is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


